DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/21/2022 and 01/21/2020 are in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1-8, 10-15, and 18-21 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al.  (Gao – US 2017/0153714 A1) in view of Vogt et al. (Vogt – US 2017/0192428 A1).

As to claim 1, Gao discloses a system for operating a closure panel of a vehicle, comprising: 
at least one optical interface unit (Gao: FIG. 1 the sensor suite 111) for detecting motion of an object (Gao: Abstract, [0020]-[0022], and FIG. 1-2: the gesture detection unit is capable of detecting gestures in one or more images, including still and video images, captured by one or more other sensors (e.g., cameras) of the sensor suite 111. For instance, while an autonomous vehicle is travelling or in a non-moving position (e.g., parked or stopped), the sensor suite of the autonomous vehicle may continually record and/or capture object and image information surrounding the autonomous vehicle. In real-time or near real-time (e.g., within moments or 1-5 seconds, etc.), the gesture detection unit may analyze the recordings and/or captured images to determine whether one or more gestures were or are being performed by a pedestrian or prospective passenger. In some instances, the gestures include body motions including waiving of hands, facial movements, a hand raise or foot raise, movement of a user interface device or computing device, and the like); and 
a controller unit (Gao: [0040] and FIG. 1: processing required to perform duties of the system 100 may be performed using dedicated processors (i.e., processors dedicated to and included in the system 100), any processors of the autonomous vehicle 110 (e.g., the onboard computer, microcontrollers, graphics processors, cryptographic processors, etc.), and/or any other processors (e.g., remote server processors). Likewise, any other resources required for system 100 duties may be provided by dedicated resources (e.g., a battery dedicated to the system 100) and/or by resources of the autonomous vehicle 110 (e.g., a primary battery of the autonomous vehicle)) coupled to the at least one optical interface unit (Gao: Abstract, [0020]-[0022], and FIG. 1-2: the gesture detection unit is capable of detecting gestures in one or more images, including still and video images, captured by one or more other sensors (e.g., cameras) of the sensor suite 111.) and in communication with an actuator for operating the closure panel (Gao: [0036], [0077]-[0082], and FIG. 2: S240 preferably includes enabling vehicle access after successful passenger authorization in S230, but may additionally or alternatively enable vehicle access based on any other condition. Likewise, S240 may include denying vehicle access after failed passenger authorization in S230 (e.g., denying access to open a door, preventing movement of the vehicle if someone unauthorized is in the vehicle).

Gao does not explicitly disclose a controller unit coupled to the at least one optical interface unit, the controller unit configured to: 
monitor the at least one optical interface unit to detect the motion of the object, 
determine whether the motion of the object matches a predetermined touch or gesture command, and 
control the actuator in response to the touch or gesture matching the predetermined touch or gesture command.

However, it has been known in the art of vehicle controls to implement a controller unit coupled to the at least one optical interface unit, the controller unit configured to: monitor the at least one optical interface unit to detect the motion of the object, determine whether the motion of the object matches a predetermined touch or gesture command, and control the actuator in response to the touch or gesture matching the predetermined touch or gesture command,  as suggested by Vogt, which discloses a controller unit (FIG. 7 the controller 34) coupled to the at least one optical interface unit (Vogt: [0028], [0032], [0034], [0042], FIG. 1 the external input interface 110 and FIG. 7 the sensor system 28: Input devices of the interface 110 may include input devices of any modality; e.g., visual (e.g., a camera, a biometric scanner such as a fingerprint scanner, an IR photodetector), audio (e.g., a microphone or other audio sensor), mechanical motion (e.g., a joystick, a button, a touchpad, a set of switches, a pressure sensor, touch-sensitive display), a mobile device (e.g., a mobile phone), and electrical (e.g., an RFID reader)), the controller unit configured to: monitor the at least one optical interface unit to detect the motion of the object (Vogt: Abstract, [0019]-[0021], [0032], [0037]-[0038], [0048], [0052], [0069], [0073]-[0078], FIG. 1 the external input interface 110, and FIG. 4-5: In the awakened state, additional functionalities of the external input interface 110 become active and can be used by the entity to interact with the autonomous vehicle. For example, in the awakened state of an external input interface, the functionality of a display may become active such that the display lights up from a darkened state and functionality of the display also becomes active so that an entity can selectably use one or more input elements including one or more selectable digital input buttons made available by the display), 
determine whether the motion of the object matches a predetermined touch or gesture command (Vogt: Abstract, [0019]-[0021], [0032], [0037]-[0038], [0048], [0052], [0069], [0073]-[0078], and FIG. 1 the external interface 110, FIG. 4-5: the external interface 110 may include a gesture recognition system including a gesture sensor and gesture database which may be optionally coupled to the motion sensor. The gesture recognition sensor may be able to recognize gestures from an entity as a means for interacting with the autonomous vehicle. For instance, the gesture recognition sensor may be able to recognize sign language or other, gestures specifically intended for controlling an operation of the autonomous vehicle. The gesture recognition sensor, in such instance, would capture the gestures of an entity using a camera or other device capable of interpreting the gestures), and 
control the actuator in response to the touch or gesture matching the predetermined touch or gesture command (Vogt: [0043]-[0044], [0052], [0057], [0073]-[0078], FIG. 1, FIG. 4-5, and FIG. 7 the actuator system 30: Verifying authorization S220 functions to verify that an entity is authorized to request an interaction response and/or that the autonomous vehicle is authorized to perform the interaction response. S220 preferably functions to authorize interaction responses in situations where the interaction desire is not explicitly a desire for authorization or authentication. For example, entering a passcode into a touchscreen demonstrates a clear desire to authorize (e.g., authorize the entity to gain access to a touchscreen menu)).
Therefore, in view of teachings by Gao and Vogt, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the autonomous vehicle of Gao to include a controller unit coupled to the at least one optical interface unit, the controller unit configured to: monitor the at least one optical interface unit to detect the motion of the object, determine whether the motion of the object matches a predetermined touch or gesture command, and control the actuator in response to the touch or gesture matching the predetermined touch or gesture command, as suggested by Vogt. The motivation for this is to perform authentication of a user before providing control operations of an autonomous vehicle.

As to claim 2, Gao and Vogt disclose the limitations of claim 1 further comprising the system as set forth in claim 1, wherein the at least one optical interface unit is an infrared proximity sensor or camera having a field of view (Gao: [0020]-[0022], [0025], [0034], [0057], [0061], and FIG. 1-2: The gesture detection unit may function based on an analysis of video captured by one or more cameras of the autonomous vehicle or based on identifying variations in captured light at one or more sensors of the gesture detection unit. In some embodiments, the gestures directed toward the autonomous vehicle are intended to indicate that the gesturing pedestrian or intended passenger is seeking or desires to be picked up, given a ride, or otherwise, seeking to make a ride request for themselves or another entity and Vogt: [0028], [0033]-[0034], [0037]-[0038], [0041], [0070], and FIG. 1 the external input interface 110: The external input interface 110 preferably includes one or more input devices located at or otherwise coupled to the exterior of the vehicle, but may additionally or alternatively include any input devices accessible to a person outside of the vehicle (e.g., a camera located inside a vehicle cabin, but imaging the outside of the vehicle through a window)).

As to claim 3, Gao and Vogt disclose the limitations of claim 2 further comprising the system as set forth in claim 2, wherein the controller unit is further configured to track an increasing obscuring of the field of view over time (Gao: Abstract, [0020]-[0022], and FIG. 1-2: the gesture detection unit is capable of detecting gestures in one or more images, including still and video images, captured by one or more other sensors (e.g., cameras) of the sensor suite 111. For instance, while an autonomous vehicle is travelling or in a non-moving position (e.g., parked or stopped), the sensor suite of the autonomous vehicle may continually record and/or capture object and image information surrounding the autonomous vehicle. In real-time or near real-time (e.g., within moments or 1-5 seconds, etc.), the gesture detection unit may analyze the recordings and/or captured images to determine whether one or more gestures were or are being performed by a pedestrian or prospective passenger. In some instances, the gestures include body motions including waiving of hands, facial movements, a hand raise or foot raise, movement of a user interface device or computing device, and the like) and discern a pattern of the object chosen from the group consisting of a finger, a hand, or a gesture for false triggering mitigation due to environmental factors (Gao: [0022] and FIG. 1: the gestures include body motions including waiving of hands, facial movements, a hand raise or foot raise, movement of a user interface device or computing device, and the like).

As to claim 5, Gao and Vogt disclose the limitations of claim 1 further comprising the system as set forth in claim 1, wherein the at least one optical interface unit is a camera configured to capture imaging of a field of view (Gao: Abstract, [0020]-[0022], and FIG. 1-2: the gesture detection unit is capable of detecting gestures in one or more images, including still and video images, captured by one or more other sensors (e.g., cameras) of the sensor suite 111. For instance, while an autonomous vehicle is travelling or in a non-moving position (e.g., parked or stopped), the sensor suite of the autonomous vehicle may continually record and/or capture object and image information surrounding the autonomous vehicle. In real-time or near real-time (e.g., within moments or 1-5 seconds, etc.), the gesture detection unit may analyze the recordings and/or captured images to determine whether one or more gestures were or are being performed by a pedestrian or prospective passenger. In some instances, the gestures include body motions including waiving of hands, facial movements, a hand raise or foot raise, movement of a user interface device or computing device, and the like and Vogt: [0028], [0033]-[0034], [0037]-[0038], [0041], [0070], and FIG. 1 the external input interface 110: The external input interface 110 preferably includes one or more input devices located at or otherwise coupled to the exterior of the vehicle, but may additionally or alternatively include any input devices accessible to a person outside of the vehicle (e.g., a camera located inside a vehicle cabin, but imaging the outside of the vehicle through a window)).

As to claim 10, Gao and Vogt disclose the limitations of claim 1 further comprising the system as set forth in claim 1, wherein the at least one optical interface unit is disposed behind a surface of the vehicle chosen from the group consisting of a window of the vehicle (Gao: Abstract, [0020]-[0022], and FIG. 1-2: the gesture detection unit is capable of detecting gestures in one or more images, including still and video images, captured by one or more other sensors (e.g., cameras) of the sensor suite 111. For instance, while an autonomous vehicle is travelling or in a non-moving position (e.g., parked or stopped), the sensor suite of the autonomous vehicle may continually record and/or capture object and image information surrounding the autonomous vehicle. In real-time or near real-time (e.g., within moments or 1-5 seconds, etc.), the gesture detection unit may analyze the recordings and/or captured images to determine whether one or more gestures were or are being performed by a pedestrian or prospective passenger. In some instances, the gestures include body motions including waiving of hands, facial movements, a hand raise or foot raise, movement of a user interface device or computing device, and the like), an applique attached to the vehicle, or an exterior of a handle of the vehicle.

As to claim 11, Gao and Vogt disclose the limitations of claim 1 further comprising the system as set forth in claim 1, wherein the actuator is a latch actuator for latching and unlatching the closure panel of the vehicle relative to a body of the vehicle (Gao: [0036], [0077]-[0082], and FIG. 2: S240 preferably includes enabling vehicle access after successful passenger authorization in S230, but may additionally or alternatively enable vehicle access based on any other condition. Likewise, S240 may include denying vehicle access after failed passenger authorization in S230 (e.g., denying access to open a door, preventing movement of the vehicle if someone unauthorized is in the vehicle and Vogt: [0043], [0057], FIG. 1, and FIG. 5: the external input interface 110 is not coupled to the onboard computer of the autonomous vehicle at all. In this variation, the external input interface 110 may be coupled to actuators of the autonomous vehicle directly; for example, the external input interface 110 may be coupled to a latch on the trunk of the autonomous vehicle, allowing the external interface 110 to open the trunk without directly communicating with the onboard computer of the autonomous vehicle).

As to claim 12, Gao and Vogt disclose the limitations of claim 1 further comprising the system as set forth in claim 1, wherein the actuator is a lock actuator for locking and unlocking the closure panel of the vehicle relative to a body of the vehicle (Gao: [0036], [0077]-[0082], and FIG. 2: S240 preferably includes enabling vehicle access after successful passenger authorization in S230, but may additionally or alternatively enable vehicle access based on any other condition. Likewise, S240 may include denying vehicle access after failed passenger authorization in S230 (e.g., denying access to open a door, preventing movement of the vehicle if someone unauthorized is in the vehicle and Vogt: [0043], [0057], FIG. 1, and FIG. 5: the external input interface 110 is not coupled to the onboard computer of the autonomous vehicle at all. In this variation, the external input interface 110 may be coupled to actuators of the autonomous vehicle directly; for example, the external input interface 110 may be coupled to a latch on the trunk of the autonomous vehicle, allowing the external interface 110 to open the trunk without directly communicating with the onboard computer of the autonomous vehicle).

As to claim 13, Gao and Vogt discloses all the method of operating a closure panel of a vehicle limitations as claimed that mirrors the system for operating a closure panel of a vehicle limitations in claim 1; thus, claim 13 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method of operating a closure panel of a vehicle, comprising the steps of:
monitoring at least one optical interface unit (Gao: Abstract, [0020]-[0022], and FIG. 1-2: the gesture detection unit is capable of detecting gestures in one or more images, including still and video images, captured by one or more other sensors (e.g., cameras) of the sensor suite 111. For instance, while an autonomous vehicle is travelling or in a non-moving position (e.g., parked or stopped), the sensor suite of the autonomous vehicle may continually record and/or capture object and image information surrounding the autonomous vehicle. In real-time or near real-time (e.g., within moments or 1-5 seconds, etc.), the gesture detection unit may analyze the recordings and/or captured images to determine whether one or more gestures were or are being performed by a pedestrian or prospective passenger. In some instances, the gestures include body motions including waiving of hands, facial movements, a hand raise or foot raise, movement of a user interface device or computing device, and the like) for motion of an object (Vogt: Abstract, [0019]-[0021], [0032], [0037]-[0038], [0048], [0052], [0069], [0073]-[0078], FIG. 1 the external input interface 110, and FIG. 4-5: In the awakened state, additional functionalities of the external input interface 110 become active and can be used by the entity to interact with the autonomous vehicle. For example, in the awakened state of an external input interface, the functionality of a display may become active such that the display lights up from a darkened state and functionality of the display also becomes active so that an entity can selectably use one or more input elements including one or more selectable digital input buttons made available by the display); 
determining whether the motion of the object matches a predetermined touch or gesture command (Vogt: Abstract, [0019]-[0021], [0032], [0037]-[0038], [0048], [0052], [0069], [0073]-[0078], and FIG. 1 the external interface 110, FIG. 4-5: the external interface 110 may include a gesture recognition system including a gesture sensor and gesture database which may be optionally coupled to the motion sensor. The gesture recognition sensor may be able to recognize gestures from an entity as a means for interacting with the autonomous vehicle. For instance, the gesture recognition sensor may be able to recognize sign language or other, gestures specifically intended for controlling an operation of the autonomous vehicle. The gesture recognition sensor, in such instance, would capture the gestures of an entity using a camera or other device capable of interpreting the gestures); and 
controlling an actuator of the closure panel in response to the touch or gesture matching the predetermined touch or gesture command (Gao: [0036], [0077]-[0082], and FIG. 2: S240 preferably includes enabling vehicle access after successful passenger authorization in S230, but may additionally or alternatively enable vehicle access based on any other condition. Likewise, S240 may include denying vehicle access after failed passenger authorization in S230 (e.g., denying access to open a door, preventing movement of the vehicle if someone unauthorized is in the vehicle and Vogt: [0043]-[0044], [0052], [0057], [0073]-[0078], FIG. 1, FIG. 4-5, and FIG. 7 the actuator system 30: Verifying authorization S220 functions to verify that an entity is authorized to request an interaction response and/or that the autonomous vehicle is authorized to perform the interaction response. S220 preferably functions to authorize interaction responses in situations where the interaction desire is not explicitly a desire for authorization or authentication. For example, entering a passcode into a touchscreen demonstrates a clear desire to authorize (e.g., authorize the entity to gain access to a touchscreen menu)).

As to claim 14, Gao and Vogt disclose the limitations of claim 13 further comprising the method as set forth in claim 13, wherein the at least one optical interface unit is an infrared proximity sensor or a camera having a field of view (Gao: [0020]-[0022], [0025], [0034], [0057], [0061], and FIG. 1-2: The gesture detection unit may function based on an analysis of video captured by one or more cameras of the autonomous vehicle or based on identifying variations in captured light at one or more sensors of the gesture detection unit. In some embodiments, the gestures directed toward the autonomous vehicle are intended to indicate that the gesturing pedestrian or intended passenger is seeking or desires to be picked up, given a ride, or otherwise, seeking to make a ride request for themselves or another entity and Vogt: [0028], [0033]-[0034], [0037]-[0038], [0041], [0070], and FIG. 1 the external input interface 110: The external input interface 110 preferably includes one or more input devices located at or otherwise coupled to the exterior of the vehicle, but may additionally or alternatively include any input devices accessible to a person outside of the vehicle (e.g., a camera located inside a vehicle cabin, but imaging the outside of the vehicle through a window)) and further including the step of tracking an increasing obscuring of the field of view over time (Gao: Abstract, [0020]-[0022], and FIG. 1-2: the gesture detection unit is capable of detecting gestures in one or more images, including still and video images, captured by one or more other sensors (e.g., cameras) of the sensor suite 111. For instance, while an autonomous vehicle is travelling or in a non-moving position (e.g., parked or stopped), the sensor suite of the autonomous vehicle may continually record and/or capture object and image information surrounding the autonomous vehicle. In real-time or near real-time (e.g., within moments or 1-5 seconds, etc.), the gesture detection unit may analyze the recordings and/or captured images to determine whether one or more gestures were or are being performed by a pedestrian or prospective passenger. In some instances, the gestures include body motions including waiving of hands, facial movements, a hand raise or foot raise, movement of a user interface device or computing device, and the like) and discerning a pattern of the object chosen from the group consisting of a finger, a hand (Gao: [0022] and FIG. 1: he gestures include body motions including waiving of hands, facial movements, a hand raise or foot raise, movement of a user interface device or computing device, and the like), or a gesture for false triggering mitigation due to environmental factors.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al.  (Gao – US 2017/0153714 A1) in view of Vogt et al. (Vogt – US 2017/0192428 A1) and further in view of Elie et al. (Elie – US 2017/0030127 A1).

As to claim 4, Gao and Vogt disclose the limitations of claim 2 further comprising the system as set forth in claim 2, wherein the controller unit is further configured to:
monitor the field of view of the infrared proximity sensor or camera to detect the motion of the object (Gao: Abstract, [0020]-[0022], and FIG. 1-2: the gesture detection unit is capable of detecting gestures in one or more images, including still and video images, captured by one or more other sensors (e.g., cameras) of the sensor suite 111. For instance, while an autonomous vehicle is travelling or in a non-moving position (e.g., parked or stopped), the sensor suite of the autonomous vehicle may continually record and/or capture object and image information surrounding the autonomous vehicle. In real-time or near real-time (e.g., within moments or 1-5 seconds, etc.), the gesture detection unit may analyze the recordings and/or captured images to determine whether one or more gestures were or are being performed by a pedestrian or prospective passenger. In some instances, the gestures include body motions including waiving of hands, facial movements, a hand raise or foot raise, movement of a user interface device or computing device, and the like), except for the claimed limitations of 
determine a percentage of the field of view obscured by the object,
determine whether the percentage of the field of view obscured by the object exceeds a predetermined obscurity threshold, and
activate the actuator in response to the percentage of the field of view obscured by the object exceeding the predetermined obscurity threshold.
However, it has been known in the art of detecting a presence of a user to implement the method steps of determine a percentage of the field of view obscured by the object,
determine whether the percentage of the field of view obscured by the object exceeds a predetermined obscurity threshold, and
activate the actuator in response to the percentage of the field of view obscured by the object exceeding the predetermined obscurity threshold, as suggested by Elie, which dsicsleos determine a percentage of the field of view obscured by the object (Elie: [0032], [0036]-[0038], [0055], [0062]-[0071], FIG. 4, and FIG. 6),
determine whether the percentage of the field of view obscured by the object exceeds a predetermined obscurity threshold (Elie: [0032], [0036]-[0038], [0055], [0062]-[0071], FIG. 4, and FIG. 6), and
activate the actuator in response to the percentage of the field of view obscured by the object exceeding the predetermined obscurity threshold (Elie: [0032], [0036]-[0038], [0055], [0062]-[0071], FIG. 4, and FIG. 6: The controller 70 may monitor the proximity of each of the objects 64 and 66 throughout an adjustment of the angular position φ of the door 14 based on the one or more signals. Once the controller 70 detects that a proximity signal from at least one of the proximity sensors 96, 97, and 98 exceeds a predetermined threshold, the controller 70 may control the actuator 22 to halt a positioning adjustment of the door 14. In this way, the controller 70 may prioritize a control instruction to control the actuator 22 to limit the angular position φ of the door 14 to prevent a collision between the door 14 and one or more objects 64 and 66 in the interference zone 32).
Therefore, in view of teachings by Gao, Vogt, and Elie it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Gao and Vogt to include the method steps of determine a percentage of the field of view obscured by the object,
determine whether the percentage of the field of view obscured by the object exceeds a predetermined obscurity threshold, and
activate the actuator in response to the percentage of the field of view obscured by the object exceeding the predetermined obscurity threshold, as suggested by Elie. The motivation for this is to detect a presence of a user within a monitored zone in order to control a vehicle function.

As to claim 15, Gao, Vogt, and Elie disclose the limitations of claim 14 further comprising the method as set forth in claim 14, further including the steps of:
monitoring the field of view of the infrared proximity sensor or camera to detect the motion of the object (Gao: Abstract, [0020]-[0022], and FIG. 1-2: the gesture detection unit is capable of detecting gestures in one or more images, including still and video images, captured by one or more other sensors (e.g., cameras) of the sensor suite 111. For instance, while an autonomous vehicle is travelling or in a non-moving position (e.g., parked or stopped), the sensor suite of the autonomous vehicle may continually record and/or capture object and image information surrounding the autonomous vehicle. In real-time or near real-time (e.g., within moments or 1-5 seconds, etc.), the gesture detection unit may analyze the recordings and/or captured images to determine whether one or more gestures were or are being performed by a pedestrian or prospective passenger. In some instances, the gestures include body motions including waiving of hands, facial movements, a hand raise or foot raise, movement of a user interface device or computing device, and the like);
determining a percentage of the field of view obscured by the object t(Elie: [0032], [0036]-[0038], [0055], [0062]-[0071], FIG. 4, and FIG. 6);
determining whether the percentage of the field of view obscured by the object exceeds a predetermined obscurity threshold(Elie: [0032], [0036]-[0038], [0055], [0062]-[0071], FIG. 4, and FIG. 6); and
activating the actuator in response to the percentage of the field of view obscured by the object exceeding the predetermined obscurity threshold (Elie: [0032], [0036]-[0038], [0055], [0062]-[0071], FIG. 4, and FIG. 6: The controller 70 may monitor the proximity of each of the objects 64 and 66 throughout an adjustment of the angular position φ of the door 14 based on the one or more signals. Once the controller 70 detects that a proximity signal from at least one of the proximity sensors 96, 97, and 98 exceeds a predetermined threshold, the controller 70 may control the actuator 22 to halt a positioning adjustment of the door 14. In this way, the controller 70 may prioritize a control instruction to control the actuator 22 to limit the angular position φ of the door 14 to prevent a collision between the door 14 and one or more objects 64 and 66 in the interference zone 32).

Claims 6-7, 9, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al.  (Gao – US 2017/0153714 A1) in view of Vogt et al. (Vogt – US 2017/0192428 A1) and further in view of Cronholm et al. (Cronholm – US 2016/0054858 A1).

As to claim 6, Gao and Vogt disclose the limitations of claim 5 except for the claimed limitations of the system as set forth in claim 5, wherein the controller unit is further configured to: determine a first brightness level of an image captured by the camera at a first time, determine a second brightness level of another image captured by the camera at a second time, and determine whether the first brightness is greater than the second brightness.
However, it has been known in the art of detecting a presence of a user to implement the controller unit is further configured to: determine a first brightness level of an image captured by the camera at a first time, determine a second brightness level of another image captured by the camera at a second time, and determine whether the first brightness is greater than the second brightness, as suggested by Cronholm, which dsicsleos the controller unit is further configured to: determine a first brightness level of an image captured by the camera at a first time, determine a second brightness level of another image captured by the camera at a second time, and determine whether the first brightness is greater than the second brightness (Cronholm: Abstract, [0031], [0040]-0042], [0046]-[0048], [0057]-[0065], and FIG. 4-5: The controller further determines 530 a pattern of changes in light environment, i.e. a light changing pattern and determines if the light pattern P matches 540 a stored initiating pattern, which is stored in the memory, and if so, accept the light pattern and in response thereto activate 550 the camera 160, identify an object, such as the user's hand H, in front of the camera 160 and track the object H thereby enabling touchless gesture control of the portable device 10).
Therefore, in view of teachings by Gao, Vogt, and Cronholm it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Gao and Vogt to include the controller unit is further configured to: determine a first brightness level of an image captured by the camera at a first time, determine a second brightness level of another image captured by the camera at a second time, and determine whether the first brightness is greater than the second brightness, as suggested by Cronholm. The motivation for this is to detect a presence of a user based on sensing information detected by a camera.

As to claim 7, Gao, Vogt, and Cronholm disclose the limitations of claim 6 further comprising the system as set forth in claim 6, wherein the controller unit is further configured to:
determine whether the second brightness is greater than a predetermined brightness threshold (Cronholm: Abstract, [0031], [0040]-0042], [0046]-[0048], [0057]-[0065], and FIG. 4-5: the controller being configured for receiving input from said passive proximity sensor (170) indicating a light environment in front of the passive proximity sensor (170) detecting a change in light environment, determining a light pattern (P) of changes in light environment, determining if the light pattern (P) matches a stored initiating pattern, which is stored in the memory (240), and if so, accepting the light pattern (P) and in response thereto activating the camera (160), identifying an object (H) in front of the camera (160) and tracking the object (H) thereby enabling touchless gesture control of the portable device (100), characterized in that the passive proximity sensor is an ambient light sensor and the light pattern consists of a series of changes between dark and light (dark is light below a threshold, light is light above a second threshold)), and
activate the actuator (Vogt: [0043]-[0044], [0052], [0057], [0073]-[0078], FIG. 1, FIG. 4-5, and FIG. 7 the actuator system 30: Verifying authorization S220 functions to verify that an entity is authorized to request an interaction response and/or that the autonomous vehicle is authorized to perform the interaction response. S220 preferably functions to authorize interaction responses in situations where the interaction desire is not explicitly a desire for authorization or authentication. For example, entering a passcode into a touchscreen demonstrates a clear desire to authorize (e.g., authorize the entity to gain access to a touchscreen menu)) in response to determining that the first brightness is greater than the second brightness and determining the second brightness is greater than the predetermined brightness threshold (Cronholm: Abstract, [0031], [0040]-0042], [0046]-[0048], [0057]-[0065], and FIG. 4-5: The controller further determines 530 a pattern of changes in light environment, i.e. a light changing pattern and determines if the light pattern P matches 540 a stored initiating pattern, which is stored in the memory, and if so, accept the light pattern and in response thereto activate 550 the camera 160, identify an object, such as the user's hand H, in front of the camera 160 and track the object H thereby enabling touchless gesture control of the portable device 10).

As to claim 9, Gao, Vogt, and Cronholm disclose the limitations of claim 5 further comprising the system as set forth in claim 5, wherein the controller unit is further configured to: analyze the imaging captured by the camera to determine three dimensional light intensity data corresponding to the object, and determine whether the three dimensional light intensity data matches the predetermined touch or gesture command (Cronholm: Abstract, [0031], [0040]-0042], [0046]-[0048], [0057]-[0065], and FIG. 4-5: The controller further determines 530 a pattern of changes in light environment, i.e. a light changing pattern and determines if the light pattern P matches 540 a stored initiating pattern, which is stored in the memory, and if so, accept the light pattern and in response thereto activate 550 the camera 160, identify an object, such as the user's hand H, in front of the camera 160 and track the object H thereby enabling touchless gesture control of the portable device 10).

As to claim 16, Gao, Vogt, and Cronholm disclose the limitations of claim 13 further comprising the method as set forth in claim 13, wherein the at least one optical interface unit is a camera configured to capture imaging of a field of view (Gao: Abstract, [0020]-[0022], and FIG. 1-2: the gesture detection unit is capable of detecting gestures in one or more images, including still and video images, captured by one or more other sensors (e.g., cameras) of the sensor suite 111. For instance, while an autonomous vehicle is travelling or in a non-moving position (e.g., parked or stopped), the sensor suite of the autonomous vehicle may continually record and/or capture object and image information surrounding the autonomous vehicle. In real-time or near real-time (e.g., within moments or 1-5 seconds, etc.), the gesture detection unit may analyze the recordings and/or captured images to determine whether one or more gestures were or are being performed by a pedestrian or prospective passenger. In some instances, the gestures include body motions including waiving of hands, facial movements, a hand raise or foot raise, movement of a user interface device or computing device, and the like and Vogt: [0028], [0033]-[0034], [0037]-[0038], [0041], [0070], and FIG. 1 the external input interface 110: The external input interface 110 preferably includes one or more input devices located at or otherwise coupled to the exterior of the vehicle, but may additionally or alternatively include any input devices accessible to a person outside of the vehicle (e.g., a camera located inside a vehicle cabin, but imaging the outside of the vehicle through a window)) and the method further includes the steps of: determining a first brightness level of the image captured by the camera at a first time; determining a second brightness level of another image captured by the camera at a second time; and determining whether the first brightness is greater than the second brightness (Cronholm: Abstract, [0031], [0040]-0042], [0046]-[0048], [0057]-[0065], and FIG. 4-5: The controller further determines 530 a pattern of changes in light environment, i.e. a light changing pattern and determines if the light pattern P matches 540 a stored initiating pattern, which is stored in the memory, and if so, accept the light pattern and in response thereto activate 550 the camera 160, identify an object, such as the user's hand H, in front of the camera 160 and track the object H thereby enabling touchless gesture control of the portable device 10).

As to claim 17, Gao, Vogt, and Cronholm disclose the limitations of claim 16 further comprising the method as set forth in claim 16, further including the steps of:
determining whether the second brightness is greater than a predetermined brightness threshold (Cronholm: Abstract, [0031], [0040]-0042], [0046]-[0048], [0057]-[0065], and FIG. 4-5: the controller being configured for receiving input from said passive proximity sensor (170) indicating a light environment in front of the passive proximity sensor (170) detecting a change in light environment, determining a light pattern (P) of changes in light environment, determining if the light pattern (P) matches a stored initiating pattern, which is stored in the memory (240), and if so, accepting the light pattern (P) and in response thereto activating the camera (160), identifying an object (H) in front of the camera (160) and tracking the object (H) thereby enabling touchless gesture control of the portable device (100), characterized in that the passive proximity sensor is an ambient light sensor and the light pattern consists of a series of changes between dark and light (dark is light below a threshold, light is light above a second threshold)); and
activating the actuator (Vogt: [0043]-[0044], [0052], [0057], [0073]-[0078], FIG. 1, FIG. 4-5, and FIG. 7 the actuator system 30: Verifying authorization S220 functions to verify that an entity is authorized to request an interaction response and/or that the autonomous vehicle is authorized to perform the interaction response. S220 preferably functions to authorize interaction responses in situations where the interaction desire is not explicitly a desire for authorization or authentication. For example, entering a passcode into a touchscreen demonstrates a clear desire to authorize (e.g., authorize the entity to gain access to a touchscreen menu)) in response to determining that the first brightness is greater than the second brightness and determining the second brightness is greater than the predetermined brightness threshold (Cronholm: Abstract, [0031], [0040]-0042], [0046]-[0048], [0057]-[0065], and FIG. 4-5: The controller further determines 530 a pattern of changes in light environment, i.e. a light changing pattern and determines if the light pattern P matches 540 a stored initiating pattern, which is stored in the memory, and if so, accept the light pattern and in response thereto activate 550 the camera 160, identify an object, such as the user's hand H, in front of the camera 160 and track the object H thereby enabling touchless gesture control of the portable device 10).

As to claim 19, Gao, Vogt, and Cronholm disclose the limitations of claim 13 further comprising the method as set forth in claim 13, wherein the at least one optical interface unit is a camera configured to capture imaging of a field of view and the method further includes the steps of: analyzing the imaging captured by the camera to determine three dimensional light intensity data corresponding to the object; and determining whether the three dimensional light intensity data matches the predetermined touch or gesture command (Cronholm: Abstract, [0031], [0040]-0042], [0046]-[0048], [0057]-[0065], and FIG. 4-5: The controller further determines 530 a pattern of changes in light environment, i.e. a light changing pattern and determines if the light pattern P matches 540 a stored initiating pattern, which is stored in the memory, and if so, accept the light pattern and in response thereto activate 550 the camera 160, identify an object, such as the user's hand H, in front of the camera 160 and track the object H thereby enabling touchless gesture control of the portable device 10).

As to claim 20, Gao, Vogt, and Cronholm discloses all the method of operating a closure panel of a vehicle limitations as claimed that mirrors the system for operating a closure panel of a vehicle limitations in claims 1, 13, 17, and 19; thus, claim 20 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1, 13, 17, and 19, and the details are as followings:
a system for operating a closure panel of a vehicle, comprising:
at least one optical interface unit (Vogt: Abstract, [0019]-[0021], [0032], [0037]-[0038], [0048], [0052], [0069], [0073]-[0078], and FIG. 1 the external interface 110, FIG. 4-5: the external interface 110 may include a gesture recognition system including a gesture sensor and gesture database which may be optionally coupled to the motion sensor. The gesture recognition sensor may be able to recognize gestures from an entity as a means for interacting with the autonomous vehicle. For instance, the gesture recognition sensor may be able to recognize sign language or other, gestures specifically intended for controlling an operation of the autonomous vehicle. The gesture recognition sensor, in such instance, would capture the gestures of an entity using a camera or other device capable of interpreting the gestures) for monitoring the light from a field of view (Gao: Abstract, [0020]-[0022], and FIG. 1-2: the gesture detection unit is capable of detecting gestures in one or more images, including still and video images, captured by one or more other sensors (e.g., cameras) of the sensor suite 111. For instance, while an autonomous vehicle is travelling or in a non-moving position (e.g., parked or stopped), the sensor suite of the autonomous vehicle may continually record and/or capture object and image information surrounding the autonomous vehicle. In real-time or near real-time (e.g., within moments or 1-5 seconds, etc.), the gesture detection unit may analyze the recordings and/or captured images to determine whether one or more gestures were or are being performed by a pedestrian or prospective passenger. In some instances, the gestures include body motions including waiving of hands, facial movements, a hand raise or foot raise, movement of a user interface device or computing device, and the like and Cronholm: Abstract, [0031], [0040]-0042], [0046]-[0048], [0057]-[0065], and FIG. 4-5: the controller being configured for receiving input from said passive proximity sensor (170) indicating a light environment in front of the passive proximity sensor (170) detecting a change in light environment, determining a light pattern (P) of changes in light environment, determining if the light pattern (P) matches a stored initiating pattern, which is stored in the memory (240), and if so, accepting the light pattern (P) and in response thereto activating the camera (160), identifying an object (H) in front of the camera (160) and tracking the object (H) thereby enabling touchless gesture control of the portable device (100), characterized in that the passive proximity sensor is an ambient light sensor and the light pattern consists of a series of changes between dark and light (dark is light below a threshold, light is light above a second threshold)); and 
a controller unit coupled to the at least one optical interface unit and in communication with an actuator for operating the closure panel (Vogt: [0043]-[0044], [0052], [0057], [0073]-[0078], FIG. 1, FIG. 4-5, and FIG. 7 the actuator system 30: Verifying authorization S220 functions to verify that an entity is authorized to request an interaction response and/or that the autonomous vehicle is authorized to perform the interaction response. S220 preferably functions to authorize interaction responses in situations where the interaction desire is not explicitly a desire for authorization or authentication. For example, entering a passcode into a touchscreen demonstrates a clear desire to authorize (e.g., authorize the entity to gain access to a touchscreen menu)), the controller unit configured to: monitor the at least one optical interface unit (Vogt: Abstract, [0019]-[0021], [0032], [0037]-[0038], [0048], [0052], [0069], [0073]-[0078], and FIG. 1 the external interface 110, FIG. 4-5: the external interface 110 may include a gesture recognition system including a gesture sensor and gesture database which may be optionally coupled to the motion sensor. The gesture recognition sensor may be able to recognize gestures from an entity as a means for interacting with the autonomous vehicle. For instance, the gesture recognition sensor may be able to recognize sign language or other, gestures specifically intended for controlling an operation of the autonomous vehicle. The gesture recognition sensor, in such instance, would capture the gestures of an entity using a camera or other device capable of interpreting the gestures), determine a black out condition of the optical interface unit (Cronholm: Abstract, [0031], [0040]-0042], [0046]-[0048], [0057]-[0065], and FIG. 4-5: The controller further determines 530 a pattern of changes in light environment, i.e. a light changing pattern and determines if the light pattern P matches 540 a stored initiating pattern, which is stored in the memory, and if so, accept the light pattern and in response thereto activate 550 the camera 160, identify an object, such as the user's hand H, in front of the camera 160 and track the object H thereby enabling touchless gesture control of the portable device 10), and control the actuator (Gao: [0036], [0077]-[0082], and FIG. 2: S240 preferably includes enabling vehicle access after successful passenger authorization in S230, but may additionally or alternatively enable vehicle access based on any other condition. Likewise, S240 may include denying vehicle access after failed passenger authorization in S230 (e.g., denying access to open a door, preventing movement of the vehicle if someone unauthorized is in the vehicle and Vogt: [0043]-[0044], [0052], [0057], [0073]-[0078], FIG. 1, FIG. 4-5, and FIG. 7 the actuator system 30: Verifying authorization S220 functions to verify that an entity is authorized to request an interaction response and/or that the autonomous vehicle is authorized to perform the interaction response. S220 preferably functions to authorize interaction responses in situations where the interaction desire is not explicitly a desire for authorization or authentication. For example, entering a passcode into a touchscreen demonstrates a clear desire to authorize (e.g., authorize the entity to gain access to a touchscreen menu)) in response to determining the black out condition of the optical interface unit (Cronholm: Abstract, [0031], [0040]-0042], [0046]-[0048], [0057]-[0065], and FIG. 4-5: the controller being configured for receiving input from said passive proximity sensor (170) indicating a light environment in front of the passive proximity sensor (170) detecting a change in light environment, determining a light pattern (P) of changes in light environment, determining if the light pattern (P) matches a stored initiating pattern, which is stored in the memory (240), and if so, accepting the light pattern (P) and in response thereto activating the camera (160), identifying an object (H) in front of the camera (160) and tracking the object (H) thereby enabling touchless gesture control of the portable device (100), characterized in that the passive proximity sensor is an ambient light sensor and the light pattern consists of a series of changes between dark and light (dark is light below a threshold, light is light above a second threshold)). 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al.  (Gao – US 2017/0153714 A1) in view of Vogt et al. (Vogt – US 2017/0192428 A1), and further in view of Medina, III (Medina – US 10,521,878 B1).

As to claim 8, Gao and Vogt disclose the limitations of claim 5 further comprising the system as set forth in claim 5, wherein the controller unit is further configured to filter the imaging captured by the camera to avoid false control of the actuator.
However, it has been known in the art of image processing to implement the controller unit is further configured to filter the imaging captured by the camera to avoid false control of the actuator, as suggested by Medina, which discloses the controller unit is further configured to filter the imaging captured by the camera to avoid false control of the actuator (Medina: Abstract, column 3 lines 3-15, column 3 lines 46column 4 lines 16, column 4 lines 37-47, column 5 lines 46-column 6 lines 10, and FIG. 1: The data read from each filtered image is compared to groundtruth data that is known for the training image to determine an accuracy of the data read from the image. For example, if all of the data read from the filtered image matches all of the groundtruth data, the data read for the filtered image can be determined to be wholly accurate (e.g., 100% accurate). However, if only a portion of the data read from the filtered image matches the groundtruth data, the data read from the filtered image can be determined to be partially accurate (e.g., less than 100% accurate). Accordingly, for each training image, and respective hash pattern, the filters of the plurality of filters can be ranked based on accuracy. In this manner, which filter provides the most accuracy for a respective training image, and thus its lighting condition, can be determined.)
Therefore, in view of teachings by Gao, Vogt, and Medina, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Gao and Vogt to include the controller unit is further configured to filter the imaging captured by the camera to avoid false control of the actuator, as suggested by Medina. The motivation for this is to implement a known alternative method for processing images to accurately determine information from the images.

As to claim 18, Gao, Vogt, and Medina disclose the limitations of claim 13 further comprising the method as set forth in claim 13, wherein the at least one optical interface unit is a camera configured to capture imaging of a field of view (Gao: Abstract, [0020]-[0022], and FIG. 1-2: the gesture detection unit is capable of detecting gestures in one or more images, including still and video images, captured by one or more other sensors (e.g., cameras) of the sensor suite 111. For instance, while an autonomous vehicle is travelling or in a non-moving position (e.g., parked or stopped), the sensor suite of the autonomous vehicle may continually record and/or capture object and image information surrounding the autonomous vehicle. In real-time or near real-time (e.g., within moments or 1-5 seconds, etc.), the gesture detection unit may analyze the recordings and/or captured images to determine whether one or more gestures were or are being performed by a pedestrian or prospective passenger. In some instances, the gestures include body motions including waiving of hands, facial movements, a hand raise or foot raise, movement of a user interface device or computing device, and the like and Vogt: [0028], [0033]-[0034], [0037]-[0038], [0041], [0070], and FIG. 1 the external input interface 110: The external input interface 110 preferably includes one or more input devices located at or otherwise coupled to the exterior of the vehicle, but may additionally or alternatively include any input devices accessible to a person outside of the vehicle (e.g., a camera located inside a vehicle cabin, but imaging the outside of the vehicle through a window)) and the method further includes the step of filtering the imaging captured by the camera to avoid false control of the actuator (Medina: Abstract, column 3 lines 3-15, column 3 lines 46column 4 lines 16, column 4 lines 37-47, column 5 lines 46-column 6 lines 10, and FIG. 1: The data read from each filtered image is compared to groundtruth data that is known for the training image to determine an accuracy of the data read from the image. For example, if all of the data read from the filtered image matches all of the groundtruth data, the data read for the filtered image can be determined to be wholly accurate (e.g., 100% accurate). However, if only a portion of the data read from the filtered image matches the groundtruth data, the data read from the filtered image can be determined to be partially accurate (e.g., less than 100% accurate). Accordingly, for each training image, and respective hash pattern, the filters of the plurality of filters can be ranked based on accuracy. In this manner, which filter provides the most accuracy for a respective training image, and thus its lighting condition, can be determined.).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Beach et al., US 11,012,683 B1, discloses dynamic calibration of surveillance devices.
Akbarian et al., US 2020/0018111 A1, discloses system and method for detecting vehicular door movement due to non-contact using obstacle detection.
Schatz et al., US 10,533,350 B2, discloses touch and gesture pad for swipe/tap entry verification system.
Martin Nespolo, US 2015/0279131 A1, discloses key fob and smart device gestures for vehicle functions.
Ahmed et al. 2021 Hand Gestures Recognition Using Radar Sensors for Human Computer Interaction A Review.
University of Birmingham 2016 Gesture Control Technology.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684